Title: [Diary entry: 27 September 1788]
From: Washington, George
To: 

Saturday 27th. Thermometer at 60 in the morning—68 at Noon and 72 at Night. Clear Morning with the Wind at No. Wt. Calm afterwards, or very little wind from So. Et. Rid to the Ferry, Frenchs and Dogue run Plantations. The same work at all three, as in the days preceeding—with the Muddy hole hands in aid at the latter. Turned the Mares & Colts from the Pasture at the home house into that at the Ferry to day. Received a Bull calf from Mr. Digges’s to day. Mr. Chas. Lee came here in the afternoon & stayed all Night.